PER CURIAM.
We affirm as to all issues raised by the former husband including the trial court’s finding that the former husband was in contempt. However, the trial court’s order of incarceration is erroneous in light of its failure to specify the basis for its finding that the former husband had the financial ability to pay the purge amount. See Martyak v. Martyak, 873 So.2d 405, 407 (Fla. 4th DCA 2004) (holding that to incarcerate an alleged contemnor for failing to pay court ordered support, the trial court must “make separate affirmative findings that [the alleged contemnor] has the ability to pay the purge amount, and the basis for such ability ”) (emphasis added). We therefore reverse the order of the trial court to that extent and remand for further proceedings consistent with this opinion.

*1048
Reversed and remanded for farther proceedings consistent with this opinion.

POLEN, CIKLIN and LEVINE, JJ., concur.